         Case 4:20-cv-00759-BD Document 24 Filed 04/01/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MICHELLE LYNN HERRERA                                                       PLAINTIFF

V.                           CASE NO. 4:20-CV-759-BD

ANDREW SAUL, Commissioner
Social Security Administration                                            DEFENDANT


                                     JUDGMENT

      In accordance with the Order entered this day, Judgment is hereby entered in favor

of Plaintiff Michelle Lynn Herrera and against the Social Security Administration. This is

a sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      IT IS SO ORDERED this 1st day of April, 2021.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
